*182
By the Court,

Bronson, Ch. J.
The statute directs that the trustees, in making a distribution of the moneys in their hands, “ shall first pay all debts that may be owing by the debtor as guardian, executor, administrator, or trustee.” (2 R. S. 47, § 34.) The objection urged against this claim is, that as Faulkner had not then qualified, he was not executor at the time the money was received. (2 R. S. 71, §§ 15, 16; Thomas v. Cameron, 16 Wend. 579; Matter of Stevenson, 3 Paige, 420.) But the answer is, that when Faulkner qualified as executor, his authority related back, and legalized the payments which had previously been made to him. (Priest v. Watkins. 2 Hill, 225.) He afterwards held the money, and it was a debt against him, as executor. The claim to preference must be allowed.
Motion granted.